Citation Nr: 0938179	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2006 and May 2008, and was 
remanded additional development of the record.  The Board 
notes that the May 2008 determination found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning the back.

2.  A back disability was initially documented many years 
after service, and the preponderance of the evidence fails to 
establish that it is related to service.

3.  Any left leg complaints in service were acute and 
transitory and resolved without residual disability.

4.  Any current left leg disability was first shown many 
years after service, and the preponderance of the evidence 
fails to establish that it is related to service.

5.  Bilateral ankle disability was first shown many years 
after service, and the preponderance of the evidence fails to 
establish that it is related to service.

6.  Bilateral foot disability was documented many years after 
service, and the preponderance of the evidence fails to 
establish that it is related to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2003 letter, issued prior to the rating decision on 
appeal, and in a June 2008 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The June 2008 letter also advised the Veteran of how the 
VA determines a disability rating and assigns an effective 
date, and the type of evidence which impacts such.  The case 
was last readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the report 
of a VA examination, and the Veteran's testimony at a hearing 
before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran asserts that service connection is warranted for 
back, left leg, bilateral ankle, and bilateral disabilities.  
During the hearing before the undersigned in September 2005, 
the Veteran testified that while in service, he was a 
passenger in a vehicle that hit a tree at 120 miles per hour.  
He claims he was thrown out of the car and that he sustained 
an injury to his leg.  He maintains he was in a hospital for 
six months.  He also reports that while parachuting, he 
landed on a sheet of ice and injured his back.  He apparently 
attributes his foot and ankle disabilities to his parachute 
jumps.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical records.  The service 
treatment records show that in August 1971, the Veteran was a 
passenger in a vehicle in which the driver lost control and 
hit a tree.  He reportedly sustained multiple wounds, without 
artery or nerve involvement, and he had contusions and 
abrasions at multiple sites, including the left leg.  

The Veteran's discharge certificate reveals he was awarded a 
Parachute Badge.

The Veteran was hospitalized in a private facility in 
November 1999.  Magnetic resonance imaging of the lumbar 
spine revealed mild degenerative changes.  A laminectomy was 
performed during the hospitalization.  

Private medical records disclose that when he was seen in 
September 2004, the Veteran related that his leg kept him 
from all activities.  He described having chronic back 
complaints for 30 years.  

In a June 2007 VA outpatient treatment report it was noted 
that the majority of his complaints revolved around bilateral 
knee and right ankle and low back pain.  He indicated that 
the majority of his complaints originated as a paratrooper, 
and from a car accident in service.  His ankles were noted to 
be swollen and tender when seen the following month.  

In October 2007, a VA physician related that the Veteran was 
a patient in his primary care clinic.  He said the Veteran 
was being treated for chronic low back pain and chronic ankle 
pain.  He added that the Veteran had undergone back surgery.  
He noted that the Veteran told him he had made parachute 
jumps and that he had been injured in a motor vehicle 
accident while on active duty.  The physician opined that the 
Veteran's medical conditions were as likely as not related to 
service.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  
Although it is true, as the Veteran has claimed, that he was 
involved in a motor vehicle accident during service, he was 
primarily treated for abrasions involving the left leg.  His 
separation examination noted no abnormalities with regard to 
the back, left leg, feet or ankles.  

Some of the Veteran's National Guard medical records have 
been associated with the claims folder.  A report of medical 
history in April 1976 shows that the Veteran denied recurrent 
back pain, foot trouble and bone or joint deformity.  A 
clinical evaluation of the feet, lower extremities and spine 
was normal on the enlistment examination in April 1976.  
These records disclose the Veteran sustained a laceration of 
the heel in June 1978.

When hospitalized by the VA for unrelated complaints from May 
to June 1978, the Veteran related that he had been in his 
usual state of excellent health until about three weeks 
earlier when his epigastric pain began.  There were no 
findings pertaining to the back, legs, ankles or feet.  

As noted above, the Veteran underwent back surgery in 
November 1999.  The records indicate that he had had an 
injury at work which necessitated the back surgery.

Finally, the Board observes that, following a VA examination 
in October 2008, the examiner opined that it was not as least 
as likely as not that the Veteran's current back pain, left 
leg pain, bilateral ankle and bilateral foot complaints were 
related to service, or to the history of parachute jumps or 
to the accident.  The examiner noted that he had reviewed the 
claims folder and based his conclusion on the absence of 
evidence in the chart to indicate any significant 
abnormalities in these areas during service.  He pointed out 
that while the Veteran claimed to have been hospitalized 
during service for six months, there was no evidence to 
support this claim.  Indeed, his service treatment records 
note he was hospitalized for only five days immediately 
following the accident and was discharged to duty as of 
August 28, 1971.  He had a few other two day hospitalizations 
and one eight day hospitalization to due to a nonhealing 
wound in September and October 1971.  He was discharged to 
duty after each.

The Board acknowledges the Veteran's assertions that his 
claimed disabilities are the result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He is not, however, competent to diagnose 
medical disorder or render an opinion as to the cause or 
etiology of his claimed disorder as the diagnosis or etiology 
of orthopedic disabilities requires medical testing and 
expertise, which he is not shown to possess.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  With respect to any possible 
connection between the Veteran's back, left leg and bilateral 
ankle and foot disabilities and his military service, the 
Board must rely on the relevant medical evidence to make a 
determination.  

The Board recognizes that a VA physician provided a statement 
supporting the Veteran's claim.  The Board concludes, 
however, that this statement is entitled to less probative 
value than the opinion rendered by the VA physician following 
a review of the claims folder.  An evaluation of the 
probative value of a medical opinion is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusions reached.  The credibility and weight to be 
attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The October 
2007 statement by the VA treating physician provided no 
physical examination findings and did not address the fact 
that the Veteran's separation examination and reserve 
examination a few years later were normal.  Moreover, the 
Board notes the Veteran reported to the VA examiner that he 
was hospitalized for six months due to the accident, a fact 
which is not borne out by the service records.  The October 
2007 opinion by his treating physician was provided based 
upon the Veteran's self report of injuries in a parachute 
jump and a motor vehicle accident.  It is unknown whether the 
Veteran's recitation of the events to his treating provider 
accurately reflected the duration and extent of the injuries.  
Thus, the Board finds the October 2007 opinion to be entitled 
to less probative weight.  

As the VA examiner reviewed the claims file, conducted an 
examination with objective tests, and provided a rationale 
for his conclusion, his opinion is entitled to great 
probative weight.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion that is based on 
the veteran's reported history).

In addition, to the extent the Veteran contends that he has 
suffered from back, left leg, bilateral ankle and bilateral 
foot problems since service, such contentions are not 
supported by the evidence of record.  In this regard, the 
Veteran's separation examination in 1972, just 7 months after 
his accident, was normal.  In addition, he specifically 
denied recurrent back pain, foot problems, bone or joint 
problems, arthritis, or lameness when examined for enlistment 
in the National Guard in 1976.  Physical examination at that 
time was normal.  Thus, any current contentions of continuity 
of symptoms are inconsistent with the more contemporaneous 
records.   The absence of any medical evidence showing these 
disabilities for many years after service is of greater 
probative value than the Veteran's allegations regarding the 
onset of his disabilities.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).

In summary, there is no evidence of arthritis shown within 
one year following discharge from service and the most 
probative the evidence fails to establish that his current 
back, left leg, bilateral ankle and bilateral foot 
disabilities are related to any incident of service.  Thus, 
service connection for the claimed conditions is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a left leg disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


